COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Lost Creek Ventures, LLC d/b/a Happy Bulldog Management;
                          Stephan Epstein; and Marilyn Roth Epstein v. Alan Pilgrim

Appellate case number:    01-15-00375-CV

Trial court case number: C-1-CV-12-007660

Trial court:              County Court at Law No. 2 of Travis County

        On December 15, 2015, Appellee Alan Pilgrim filed a motion to dismiss Appellant Lost
Creek Ventures LLC from this appeal on the basis that a non-attorney corporate officer cannot
represent a corporation “pro se.” On December 23, 2015, Lost Creek Ventures filed a response
indicating that it has retained a licensed attorney to represent it in this appeal. Accordingly, the
motion to dismiss Lost Creek Ventures from this appeal is dismissed as moot.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually

Date: December 31, 2015